 In the Matter Of UNDERWRITERS SALVAGE COMPANY OF NEW YORK,EMPLOYERandEDWIN BAISLEY, AN EMPLOYEE, PETITIONERandWHOLESALE & WAREHOUSE WORKERSUNION, LOCAL 65, C. I. 0.,UNIONCase No. O-RD-2.Decided March 4, 1948Dr. Herbert S. Minot,of New York City, for the Employer.Mr. Edwin Baisley,of New York City, for the Petitioner.Messrs. Victor RabinowitzandBernard Tolkow,andMiss BelloSeligman,of New York City, for the Union.DECISIONANDORDERUpon a petition for decertification duly filed on September 8, 1947,by employee Edwin Baisley, a hearing was held in New York City onOctober 16, 1947, before Paul S. Kuelthau, hearing officer.A priorrequest by Petitioner Baisley for leave to withdraw his petition hadbeen administratively denied by the Regional Director, for reasons that,do not appear in the record.The hearing officer declined to receive evidence, which the Unionsought to elicit from the Regional Director as a witness, concerningthe circumstances surrounding the original attempt to withdraw thepetition.That ruling is unanimously affirmed.The hearing officerdeclined to permit counsel for the Employer to interrogate individualemployees as to their desires concerning representation by the Union.That ruling is likewise affirmed.The hearing officer received testi-mony, elicited by the Union, to the effect that counsel for the Employerrecommended that the Petitioner retain an attorney with whom heshared office space. That testimony is ordered stricken from the record,as having no place in a representation proceeding.The hearing officer's other rulings are free from prejudicial errorand are hereby affirmed, with one exception.That exception is hisruling, during the hearing, that it was "too late" for the Petitioner towithdraw his petition.That ruling is reversed, and leave to withdrawis granted, for the reasons appearing below.Upon the entire record in the case, the National LaborRelationsBoard makes the following:76 N L.B B., No. 91.601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERUnderwriters Salvage Company of New York, owned and operatedby various insurance companies,is engaged in the business of salvag-ing and reselling damaged merchandise. It does from $8,000,000 to$10,000,000 worth of business annually, and has warehouses locatedin different parts of the United States.We are here concerned onlywith the Employer's New York City warehouse.More than 10 percent of the stock handled by the New York City warehouse is shippedto it from sources outside the State of New York. The Employer'sannual sales of salvaged materials from this warehouse amount toover $100,000, of which about 50 percent represents shipments fromthis warehouse to points outside the State.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.THE PARTIESINVOLVEDThe Petitioner, an employee of the Employer, asserted that theUnion was no longer the representative of the Employer's employees,as defined in Section 9 (a) of the amended Act.The Union is a labor organization affiliated with United Retail,Wholesale and Department Store Employees Unioii of America,C. I. O.At the time of the hearing, it held a collective bargainingcontract with the Employer, executed in 1946, which has since expired.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn December 17, 1946, the Employer and the Union signed a 1-yearcollective bargaining contract to terminate on December 17, 1947.OnSeptember 8,1947, the individual Petitioner filed a petition to decertifythe Union as bargaining representative.Before the hearing, the Peti-tioner asked leave to withdraw his petition.The Regional Directorrefused this request.At the hearing, the Petitioner renewed the re-quest, which was denied by the hearing officer.The Union thereuponmoved to dismiss the petition, on the ground that the request forwithdrawal of the petition had extinguished any question concern-ing representation previously raised by the Petitioner.The hearingofficer reserved decision.,In its brief to the Board, the Employernow assertsthat the Unioncoerced the Petitioner into requesting withdrawal of the petition fordecertification.However, neither the Employer, the Petitioner, norany other person filed an unfair labor practice charge alleging coer- UNDERWRITERS SALVAGE COMPANY OF NEW YORK603cion, although Section 8 (b) of the amended Act expresslypermitssuch a charge to be filed.Were facts supporting such a charge beforeus, ona record, following issuance of a complaint by the GeneralCounsel, the majority's ultimatedisposition of this case might wellbe different.A e believe that the hearing officer erred in denying the Petitioner'srequest for leave to withdraw his petition.Pursuant to theRules,'Regional Directors and the Board have traditionally permitted peti-tioners to withdraw representation petitions in the absence of a show-ing that prejudice will result,as in situationswhere a second unionis an intervenor.No such showing has been made here.Nor couldevidence supporting the Employer's contention of Union coercion bereceived in this proceeding,if offered.Under well-established prin-ciples, such evidence is inadmissible in any unconsolidatedrepresenta-tion case.2For over a decade, the Board has refused to pern}it unionsto offer proof of employer coercion in any preelection hearing con-ducted in a representationcase.This practice has made for orderlyproceedings, undisturbed by collateralissues moreappropriately triedin an unfair labor practice case.We see no reason to overturn orqualify such a salutary rule, nor does it appear that our dissentingcolleagues would do so.Indeed, this Board has already unanimously excluded evidence ofunfair labor practice from the record in decertification proceedings.In the recentMatter of Magnesium Casting Company,3our colleaguesapproved the action of another hearing officer in excluding evidenceoffered by a union to support its contention that the employer instigatedthe decertification petition and also in denying the union's request thatthe record incorporate material relating to alleged employer unfairlabor practices.Moreover, in this very case, by joining us in approv-ing or disapproving certain rulings of the hearing officer, specifiedabove,4 ourcolleaguesindicate that they also desire to exclude suchtestimony from the present record.Theyrecognize,we assume, thathaving rejected offers to prove employer coercion in a representationcase, it would be discriminatory to accept similar offers to prove unioncoercion.But their proposal, limitedas it is todecertification proceedings,seems to usinfinitely more discriminatory, and inconsistent with theAnglo-American presumption of innocence.They wouldrefuse, asISection203 52 of theBoard'sRules andRegulations,Series 5(Approved August 19,1947 )2Matter ofCiinnell Companyof the Pacific,71 N. L R B 1370.76 N L. R. B. 251 SeealsoMatterof FederalShipbuildingand Dry DockCo , 76N L. R B 413, decided bythe full Board on February 26, 1948.4Page1,supra 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDa matter of general policy,to accept any withdrawals of decertifica-tion petitions at any time,because of the,possibility-notsusceptibleof proof or disproof in such a proceeding-that such withdrawalsmightbe brought about by union coercion.We, however, are unwill-ino to join in creating an irrebuttable presumption that once a petitionfor decertification has been filed,subsequent efforts to withdraw itare necessarily induced by coercion or other improper means.Thatwould be the practical effect of holding that decertification petitions-and they alone-can never be withdrawn, while excluding evidenceconcerning the circumstances surrounding a withdrawal.Thus, with-out allowing ourselves to ascertain any facts,we would always beassuming that the facts point in a certain direction.We can findno legislative or other support for making such an assumption.Thisrecord, we repeat, contains absolutely no evidence of coercion.If in fact a withdrawal has not been spontaneous,but restraint orcoercion has been exercised on employees in this or any other case, thoseasserting it are not without recourse.They can file charges of unfairlabor practice-not only under Section 8(b) (1), but also underSection 8(b) (2) if a union-security contract is in existence and re-taliation by expulsion and discharge is feared.The dissenting opinionsuggests that employees who are coerced into withdrawing a petitionmight fear the consequences of filing a charge.We cannot agree thatthis Board should permit its rulings to be governed by the possibilitythat men may occasionally succeed in pressing other men not to invokethe processes of government.Here the Petitioner asserts that he de-sires the Board to relinquish jurisdiction.We are ready to take himat his word.The Petitioner's request to withdraw this petition is granted and thecase will be closed,pursuant to the rules applicable to such situations.,ORDERIT IS HEREBY ORDERED that the Petitioner's request for leave to with-draw the petition for decertification in the above-entitled matter be,and it hereby is, granted,and the case is hereby closed.MEMBERS REYNOLDS and GRAY,dissenting :We are of the opinion that the purposes of the statute,as amended,can be best effectuated by a denial of the request for withdrawal of thepetition before us.We feel that once a decertification petition, prop-erly supported by evidence of interest sufficient to meet the statutoryrequirement of Section 9 (e) (2), has been filed with the Board, itOf course,the Petitioner is always free to file a new petition. UNDERWRITERS SALVAGE COMPANY OF NEW YORK605should be processed to ultimate resolution of the question in the pro-tected atmosphere of the ballot box. If, indeed,the employees whoseevidence of interest provides the supporting material for the petitionundergo a change of mind between the date of its actual filing and theBolding of the election,such change of mind can be expressed throughthe medium of the ballot.We are of the opinion it is only in this man-ner that the Board can, with certainty, render abortive any, attemptsby interested parties to coerce and threaten the petitioning employeesto the end that they abandon their efforts to accomplish a protectedexpression of their dissatisfaction with the current bargaining repre-sentative.It may be argued that the proper channel for correcting the effectsof any coercive conduct which may be indulged in is through theutilization of Sections 8 (a) and(b) of the law.This argument, inour opinion, avoids the realistic appraisal of any situation in whicheffective coercion has resulted in the actual request for withdrawal of adecertification petition for if such coercion is sufficiently vigorous toresult in such a request for withdrawal, it very likely would be equallyeffective in dissuading the employees involved from the filing of anyunfair labor practice charges.The majority indicates in its decision that its action is encouragedby the long-established practice of permitting the withdrawal of rep-resentation petitions.In our opinion,the circumstanceswhich permitthe withdrawal of a representation petition are quite different fromthose which motivate the withdrawal of a decertification petition.Representation petitions are for the most part filed by labor organiza-tions thoroughly familiar through long usage with the utilization ofBoard machinery, not only for the immediate attainment of a Boardcertification but also for the purpose of employing the Board's proc-esses as strategic devices in organizational campaigns.On the otherhand, in a decertification proceeding, we are concerned with petitionsfiled by loosely formed groups of dissatisfied employees who are seek-ing to attain the accomplishment of the right guaranteed them in Sec-tion 7 to refrain from belonging to labor organizations.It does notseem likely that such petitions are filed for any purpose other than thesimple desire to divest themselves of a bargaining representative inwhom they no longer repose confidence.Once having filed a petition,even the remote possibility of effective coercion can be eliminated bythe insistence on the part of the Board that the issue go to a finaldecision through a Board-conducted election.